Citation Nr: 1129531	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon subsequent to IVIG treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his son


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDING OF FACT

The evidence of record does not show that the Veteran's renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated July 2006 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in July 2006 prior to the initial unfavorable decision in June 2007.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for compensation benefits under 38 U.S.C.A. § 1151.  The Veteran was assisted by an accredited representative from the Vietnam Veterans of America.  The representative and the VLJ asked questions to draw out the Veteran's contentions regarding his treatment and the subsequent complications.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for compensation benefits under 38 U.S.C.A. § 1151.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA medical opinions, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

Compensation under 38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from a course of IVIG provided to the Veteran at a VA hospital to treat bilateral ulnar and median nerve neuropathy with demyelinating features.  The Veteran claims that the IVIG was administered after a shorter interval than was required, which resulted in acute renal failure, pulmonary failure, and eventually colitis with colostomy and removal of the colon.  Regarding the colitis with colostomy and removal of the colon, the Veteran asserts that he developed the infection from a single instance of using the commode of his roommate in the Intensive Care Unit after he went into renal and pulmonary failure.  He claims the roommate had a bowel infection and that the commode was not properly cleansed before he was forced to use it.  

In October 2006, VA requested an opinion as to whether the Veteran's treatment resulted in renal failure and subsequent colostomy.  The examiner noted that he reviewed the Veteran's records and found that the renal failure in August and September 2004 was most likely due to IVIG in addition to other medications that may have contributed.  The examiner stated that renal dysfunction is a known rare complication of IVIG treatment.  The examiner could not determine from the records he was provided whether the examiner measured renal function and at what rate the infusion was done.  Regarding the colostomy, the examiner did not see a relationship between the veteran's renal failure and his colitis.  He stated that C. diff. colitis can occur in any hospitalized patient, not necessarily renal patients.  

The VA requested another opinion in February 2010.  The examiner noted that the Veteran was admitted for treatment of polyneuropathy using intravenous immunoglobulin (IVIG) treatment in August of 2004.  He subsequently developed multi-organ failure after the last treatment, to include respiratory and renal failure, and was transferred to the Intensive Care Unit and placed on a ventilator and required hemodialysis.  He suffered complications, including pneumonia, but his renal failure improved.  He was discharged to a rehabilitation facility in mid-September where he stayed for two weeks.  He returned home for about five days and then developed explosive watery diarrhea and was admitted to a private medical center in October 2004.  There he was determined to have clostridium difficile colitis.  He underwent colectomy with colostomy.  

The examiner determined that the Veteran was treated with an appropriate decreased dosage of intravenous immunoglobulin consisting of 0.4 grams per kg per day for five days.  The recommended dosage for chronic inflammatory demyelinating polyneuropathy is a loading dose of 2 grams per kg divided over two to four consecutive days.  The Veteran was on prophylactic antibiotics while in the Intensive Care Unit.  The examiner opined that despite the fact that the Veteran suffered a major adverse reaction, he saw nothing indicative of improper treatment, carelessness, negligence, or lack of proper skill on the part of the medical staff.  He noted that renal failure is an adverse reaction to the intravenous immunoglobulin, but that it cannot be predicted.  

The examiner went on to opine that clostridium difficile colitis occurs not infrequently in hospitalized patients receiving antibiotics regardless of renal status.  The condition is not predictable, nor is it the result of carelessness, negligence, or error in judgment.  He found it impossible to say when the colitis developed without speculating, but it is more likely than not that the enteritis was due to his need for protracted antibiotic therapy.  The examiner also noted no indication that the Veteran shared a bedside commode with anyone.  He therefore noted that any opinion in that regard would be purely speculative.  In sum, the examiner noted that based on a review of the medical evidence of record, despite the Veteran's unfortunate outcome, he did not see evidence of negligence, improper care, or error in judgment in his treatment at the VA medical center.  

While the evidence shows that the Veteran had a severe reaction to the IVIG infusions, there is no evidence that the resulting renal failure, respiratory failure, and colitis were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel. The only medical evidence of record that discusses whether the Veteran's medical treatment was deficient in any manner is the October 2006 and February 2010 VA medical opinions.  These opinions show that renal dysfunction is a known rare complication of IVIG treatment that is not predictable.  As such, the event is a known complication, it is considered reasonably foreseeable.  The opinions also show that the complications were not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care.

While the Veteran has repeatedly stated that his renal failure, respiratory failure, and colitis with subsequent colostomy and removal of the colon was the result of his treatment at the VA medical center, there is no medical evidence of record that provides an opinion that the Veteran's renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  The Veteran simply claims that the reaction to the IVIG is itself the error.  However, the occurrence of a known risk or complication, during an otherwise properly performed procedure, does not qualify as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.

The Veteran's statements alone are not sufficient to prove that he experienced renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment. The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a determination that his complications were a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment., the Board finds that the etiology of the Veteran's renal failure, respiratory failure, and colitis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  The Veteran is certainly competent to testify as to his symptoms and observations, which are non-medical in nature; however he is not competent to determine whether his renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

In addition, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  In this case, the presumption of regularity provides that, in the absence of clear evidence to the contrary, VA personnel are presumed to have given the Veteran proper informed consent prior to the procedure.  The record includes a signed consent form dated August 23, 2004 and related to the lumbar puncture that began the procedure.  Additionally, the Veteran has not asserted a lack of informed consent.  Accordingly, the competent and credible evidence of record shows that the Veteran was given proper informed consent.  38 C.F.R. § 17.32(c).

Therefore, the preponderance of the evidence of record does not show that the Veteran experienced renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal failure, respiratory failure, and colitis with subsequent colostomy and removal of the colon are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no medical evidence of record that the Veteran experiences renal failure, respiratory failure, and colitis with subsequent colostomy and removal of the colon as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it is due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal failure, respiratory failure, or colitis with subsequent colostomy and removal of the colon subsequent to IVIG treatment are denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


